DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawing objections provided below –
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Applicant's election with traverse of invention I (Claims 1-13) in the reply filed on 07/09/2015 is acknowledged. The traversal is on the ground(s) that searching for inventions I, and II would not place a serious burden on the Examiner. This is not found persuasive because of the following reasons –
In the guidelines for requirement for serious burden, MPEP § 803.II states –

For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. 

In the previous Office action Examiner clearly explained, how the inventions I (system for feature relevance visualization optimization, directed to Claims 1-13) and II (system and method for machine learning based neural network output correction, directed to Claims 14-20) are distinct and classified in different classes. Furthermore, Examiner explained that invention II pertains to dynamics within a machine learning based neural network, to determine side effects of the model in propagating features, and ways to compensate the side effect, which is clearly distinct from invention I, which pertains to system for feature relevance visualization optimization, which may use the machine learning model during visualization process (see Office Action of 6/24/2022, pages 2-3). 

 Furthermore, Invention II pertains to internal details of a machine learning model, which discloses and claims limitations of ‘compensation block’, ‘non-linear nodal layers’, ‘feed-forward scoring’ ‘layer-wise relevance propagation’ – which are exclusive to invention II only, and does not at all involve invention I. 

Likewise, Invention I discloses and claims limitations of ‘logical grouping’, ‘combined feature placement’, which are exclusive to invention I only, and does not involve invention II at all. 

Hence, inventions I, and II are distinct, and thus search strategies or search queries are distinct and different for each invention. Furthermore, prior art applicable to one invention would not necessarily be applicable to another. Both the functions related to formulating different search strategies, queries and evaluating different sets of prior arts, contribute to the cause of serious burden on the Examiner. 

Therefore, based on the reasons and explanations provided above, Examiner deems that the restriction requirement placed in the Office Action of 6/24/2022 is proper and is made FINAL herewith with this Office Action.

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/24/2022.

Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“600” (see figure 6); 
“1204” (see figure 12); 
“1300” (see figure 13); 
“1402” (see figure 14); 
“1404” (see figure 14); 
“1406” (see figure 14); 
“1408” (see figure 14); 
“1410” (see figure 14); 
“1412” (see figure 14); 
“1414” (see figure 14); 
“1500” (see figure 15); 
“1600” (see figure 16); 
“1802” (see figure 18); 
“1804” (see figure 18); 
“1806” (see figure 18); 
“1960” (see figure 19A); 
“1980” (see figure 19B); 
“1995” (see figure 19B).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Kvochko et al. (US 20210232574 A1), 
Kursun (US 20210173905 A1), 
Kursun (US 20210174244 A1), 
Kursen (US 20210174194 A1), 
Dutt et al. (US 20200327458 A1), 
Arrabothu et al. (US 20190385170 A1), 
Arazi (US 10467327 B1), 
Zoldi et al. (US 2017/0103340 A1), 
Scheidler et al. (US 2018/0167402 A1) 
– who disclose different user transmission of authentication data over network and determination of potential misappropriation attempts laid therein. Most of the disclosed systems also use neural networks in different capacities for such potential misappropriation determination. 

Chen et al. (Chen, Joy Iong-Zong, and Kong-Long Lai. "Deep convolution neural network model for credit-card fraud detection and alert." Journal of Artificial Intelligence 3.02 (2021): 101-112) and 
Zhang et al. (Zhang, Zhaohui, et al. "A model based on convolutional neural network for online transaction fraud detection." Security and Communication Networks 2018 (2018).) – disclose methods of fraud detection in financial transactions using neural network. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

a system for feature relevance visualization optimization, the system comprising: construct a logical grouping of the one or more features based on a type of each of the one or more features, wherein similar features are collocated in the relevance visualization; construct a machine learning-based grouping of the one or more features based on relevance calculations for the one or more features; combine the logical grouping and the machine learning-based grouping to generate a combined feature placement, wherein the one or more features are repositioned in the relevance visualization; and output the relevance visualization having the combined feature placement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619